DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
Figures 1A through 1D should be designated by a legend such as --Prior Art-- because only that which is old is apparently illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Due to poor reproduction of the diagramed compound of Formula 1, some letter substituents are functionally illegible - which renders the diagrams, and thus the metes and bounds of the claims, unclear.  

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “…in the preparation of a drug…” is unclear.  Is this a synthetic step of some sort?  (Note also the related 101 rejection below.)  
	Clarification is in order.  

Claims 3, 12, 15, 18, 21, 24, 27, 31 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clarification is in order.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “effective components” is unclear.  Effective for what? 
The examiner respectfully suggests deleting the term effective.  

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “…in the preparation of a drug…” is unclear.  Is this a synthetic step of some sort?  (Note also the related 101 rejection below.)  
	Clarification is in order.  


	The limitation “…in the preparation of a drug…[an interference agent, a reducing agent, etc.]…” is unclear.  Are these synthetic steps of some sort in (1)-(8)?  (Note also the related 101 rejection below.)  
	Clarification is in order.  

Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear why the claims refer to the claim upon which they depend, claim 29, as being drawn to a composite formulation (“The composite formulation according to claim 29…”).  Claim 29 is, in fact, drawn to a method for treating a tumor.  
	Clarification is in order.  

Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter: processes, machines, manufactures, compositions.  See MPEP 2106.03.  
 The examiner respectfully suggests that the instant “use” claims (“The use of a compound…” (claim 1); “The use of the composite formulation…” (claim 11)) should be properly rewritten as  process, i.e. method, claims.  

Allowable Subject Matter
The subject matter of claims 1-48 would be allowable once the 112 and 101 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
Yakugaku Zasshi, (1971), 91(6), pp. 603-610, cited in the IDS.  The reference teaches a set of benzofuran compound as possible analgesics (abstract; page 603, chart 1).  The compound of instant Formula I is explicitly taught as a member of this group of benzofuran compounds (page 607, Table IV, compound No. M-46).  The reference does not teach, show, suggest, or make obvious the instant methods - either with the compound of Formula I alone, or in combination with an EZH2 inhibitor - in the treatment or inhibition of tumors.  Nor does the reference teach, show, suggest, or make obvious the instant composite formulation of a compound of Formula I and an EZH2 inhibitor.  (EZH2, as is well-known in the art, is an N-methyltransferase enzyme which participates in histone modification and thus gene expression.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/28/2022